                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

URIEL MENDOZA SANDOVAL,                            §
              Movant,                              §
                                                   §
v.                                                 §    Civil No. 3:19-CV-1761-D-BK
                                                   §    (Criminal No. 3:17-CR-235-D-1)
UNITED STATES OF AMERICA,                          §
               Respondent.                         §


                                               ORDER

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

        It is therefore ordered that the motion to vacate, set aside, or correct sentence under 28

U.S.C. § 2255 is summarily dismissed without prejudice as premature. See Rule 4(b) of the RULES

GOVERNING SECTION 2255 PROCEEDINGS.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).
If movant files a notice of appeal,

( )    movant may proceed in forma pauperis on appeal.

(X)    movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

       forma pauperis.

SO ORDERED.

August 22, 2019.



                                      _________________________________
                                      SIDNEY A. FITZWATER
                                      SENIOR JUDGE




                                        2
